Elliott, J.
The material facts disclosed by the record are these: The appellant was the owner of a judgment against Alfred, Mortimer and William Dunning, for $1,260. One of the judgment debtors died, and the survivors filed a petition for partition of the land involved in this controversy. A commissioner was appointed to sell the land, and he did sell it for $1,870, to the appellee, who acted as the agent of the appellant. At the time this sale was made the appellee was the president of the appellant and one of its directors. An order, made by the board of directors and signed by him as president, contains this clause: “ This being the day of the sale of the Dunning property, it was decided to run the Main street property to $2,000, and Mr. 'Seward was appointed to bid.” He did bid in the property for $1,870, but the appellant was not content to let him have it although he offered to take it and pay the difference between that sum and $2,000, and an order was made by the board of directors reading thus: “ The Main street Dunning property having been bid off for the bank at $1,870, it was decided to offer the property for sale to the highest bidder, at ten o’clock Monday next, the terms of sale to be the same as the late commissioner’s sale.” This order, like the former one, was signed by the appellee as president. The land was offered for sale as provided in the order and was bid in by the appellee for $2,475. Pie paid the bank $201.67 in cash and *265executed two notes for $201.67 each. The question in this case is as to the right of the bank to enforce collection of those two notes,
Filed April 22, 1886.
We think it quite clear that the bank is entitled to recover the amount of the notes executed to it by the appellee. The property was bought by him at the first sale as the bank’s president and agent, and as the property was bought by him for the bank, it was entitled to whatever profit was made in the transaction. The appellee was not the owner of the property, but the bank was, and we think it too plain for discussion, that it is the owner, and not the agent, who is entitled to the profit arising from a sale of property.
Judgment reversed.